Name: Commission Regulation (EEC) No 2154/93 of 30 July 1993 extending the suspension of advance fixing of export refunds on beef and veal
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 191 / 126 Official Journal of the European Communities 31 . 7 . 93 COMMISSION REGULATION (EEC) No 2154/93 of 30 July 1993 extending the suspension of advance fixing of export refunds on beef and veal Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal , HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by Regulation (EEC) No 125/93 (2), Having regard to Council Regulation (EEC) No 885/68 of 28 June 1968 laying down general rules for granting export refunds on beef and veal and criteria for fixing the amount of such refunds (3), as last amended by Regulation (EEC) No 427/77 (4), and in particular the first subpara ­ graph of Article 5 (4) thereof, Whereas, in view of the market situation, maintaining refunds for certain live bovines could lead to applications for refunds to be fixed in advance being submitted for speculative purposes ; whereas advance fixing of refunds should therefore be suspended ; Article 1 The advance fixing of export refunds on the products covered by CN code 0102 90 referred to in the Annex to Regulation (EEC) No 21 52/93 (5) is hereby suspended from 31 July 1993 . Article 2 This Regulation shall enter into force on 31 July 1993 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 30 July 1993 . For the Commission Rene STEICHEN Member of the Commission (') OJ No L 148, 28 . 6 . 1968 , p. 24. 0 OJ No L 18, 27. 1 . 1993, p. 1 . (3) OJ No L 156, 4 . 7 . 1968, p. 2. (4) OJ No L 61 , 5 . 3 . 1977, p. 16. (5) See page 120 of this Official Journal .